Exhibit No. 10.29
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is
entered into on December 31, 2008 (the “Effective Date”) between DATASCOPE
CORP., a Delaware corporation (the “Corporation”), and LAWRENCE SAPER, an
individual residing at 812 Park Avenue, New York, New York (the “Executive”).
W I T N E S S E T H
     WHEREAS, the Corporation and the Executive entered into an employment
agreement dated as of July 1, 1996, which the parties subsequently amended on
each of May 30, 2000, October 31, 2001, March 13, 2002, October 1, 2002 and
April 1, 2005 (the “Old Agreement”);
     WHEREAS, the Corporation and the Executive now desire to amend and restate
the Old Agreement to, amongst other things, conform to the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”);
     NOW, THEREFORE, in consideration of the respective covenants and agreements
of the parties contained in this Agreement and intending to be legally bound,
the parties agree as follows:
     1. Employment. The Corporation agrees to continue to employ the Executive,
and the Executive agrees to continue to serve the Corporation, on the terms and
conditions set forth in this Agreement.
     2. Term. The term of the Executive’s employment hereunder shall commence on
the Effective Date and continue for a five year period; provided that on each
day of the term, the term shall be extended by one additional day so that there
is always five years remaining in the term (the “Term”). Such extensions shall
cease immediately after either party provides written notice to the other that
it does not desire to extend the term of this Agreement in which case no further
extension of the Term shall occur pursuant hereto.
     3. Position and Duties. The Executive shall serve as the Chief Executive
Officer and President of the Corporation and in such other executive capacities
as the Board of Directors of the Corporation designates. The Executive shall
have such responsibilities and duties, consistent with his present
responsibilities and duties, as the Board of Directors from time to time
prescribes. The Executive shall devote substantially all of his working time and
efforts to the business and affairs of the Corporation. Nothing herein, however,
shall prevent the Executive from engaging in additional activities in connection
with personal investments and community affairs which do not interfere or
conflict with his duties.
     4. Place of Employment. The principal place of employment of the Executive
shall be at the principal executive offices of the Corporation. The Corporation
shall not, without the written consent of the Executive, relocate or transfer
its principal executive offices from their present location in Montvale, New
Jersey. If the Corporation relocates its principal executive offices with the
Executive’s consent, the Corporation shall promptly pay (or





--------------------------------------------------------------------------------



 



reimburse the Executive for) all reasonable moving expenses incurred by the
Executive in connection with a change of the Executive’s residences due to such
relocation and if, within six months of his commencement of full-time employment
at the Corporation’s relocated executive offices, the Executive requests, shall
purchase from the Executive the residences which he is required to vacate. The
purchase price of such residences shall be the average of the appraisals
rendered by two appraisers retained by the Corporation, one of whom shall be
selected by the Executive. The Executive acknowledges and agrees that he may be
required to travel on behalf of the Corporation in connection with his
employment. Any reimbursement owed to the Executive under this Section 4 shall
be made as soon as administratively practicable, but in no event shall be made
later than the last day of the calendar year following the calendar year in
which such expense was incurred. The amount of moving expenses which the
Executive is entitled to receive (whether as a payment or reimbursement) during
any one calendar year pursuant to this Section 4 shall not affect the amount of
moving expenses the Executive is entitled to receive (whether as a payment or
reimbursement) in any subsequent calendar year.
     5. Compensation and Related Matters.
          (a) Salary and Bonuses.
               (i) Rate of Compensation. The Executive shall receive a base
salary (the “Base Salary”) at the annual rate of $1,000,000. The Executive’s
Base Salary for each fiscal year for the remainder of the Term shall be
increased by such amount as shall be determined by the Board of Directors of the
Corporation (or its Compensation Committee). Once established at any specified
rate, the Executive’s Base Salary shall not be reduced. The Base Salary shall be
payable to the Executive in installments on the Corporation’s normal payroll
dates, but not less frequently than monthly.
               (ii) Performance Based Bonus Compensation. The Executive shall be
entitled to an annual bonus based on such criteria as shall be determined by the
Compensation Committee. The Executive shall also be entitled to receive bonus
compensation in accordance with such long-term and annual incentive compensation
plans as may be maintained by the Corporation for the benefit of its executives
and to participate in any other bonus plans maintained by the Corporation for
its executives. Any such bonus or incentive compensation, the receipt of which
is not contingent on the Executive’s employment with the Corporation on the date
such bonus or incentive compensation is paid, must be paid to the Executive no
later than March 15th of the calendar year following the calendar year in which
such bonus or incentive compensation was earned.
               (iii) Salary Not Exclusive. Base Salary and bonus compensation
shall not be deemed exclusive, and the Executive shall be entitled to
participate in any other compensation or benefit plans maintained by the
Corporation for the benefit of its employees including, without limitation, the
various stock option plans available to the Corporation’s executives. Payments
of Base Salary shall not limit or reduce any other obligations of the
Corporation or rights of the Executive under this Agreement.

2



--------------------------------------------------------------------------------



 



               (iv) Long-Term Incentive Plan. The Executive shall be entitled to
participate in a long term incentive plan, the compensation payable under which
shall be based on such criteria as shall be determined by the Compensation
Committee.
          (b) Expenses. Subject to compliance by the Executive with such
policies regarding expenses and expense reimbursement as may be adopted from
time to time by the Board of Directors of the Corporation with respect to
executive employees, the Executive is authorized to incur reasonable business,
entertainment and other related expenses (including all travel and living
expenses while away from home on business or at the request, and in the service,
of the Corporation) in the performance of his duties. The Corporation will
promptly reimburse the Executive for all reasonable expenses upon submission to
the Corporation of an account of expenses in accordance with the Corporation’s
regular procedures for executive officers; provided, however, that in no event
shall any such reimbursement be made later than the last day of the calendar
year following the calendar year in which such expense was incurred.
          (c) Additional Retirement Benefits. In addition to and not in lieu of
any amounts payable by the Corporation to the Executive under any other
subsection of this Section 5, the Corporation shall pay to the Executive
additional retirement benefits as follows:
               (i) Definitions.
                    (A) “Retirement Benefit” shall mean an amount equal to the
difference between (A) 60% of Three Year Average Total Compensation and
(B) amounts payable to the Executive upon his retirement at or after age 65
under the Corporation’s qualified pension plan, as then in effect (the “Pension
Plan”), on a 10 year certain basis (as set forth in the Pension Plan at
Section 8.4, option 2).
                    (B) “Value” shall mean the lump-sum actuarial value of the
Retirement Benefit that would have been payable to the Executive had his
retirement occurred on his 65th birthday calculated based on the 1983 Group
Annuity Mortality Table (male rates) and 5% interest.
                    (C) “Adjusted Value” shall mean the Value increased by 5%
per year, compounded annually, to the actual date of the Executive’s retirement,
and prorated for periods of less than one year based upon completed months. As
of April 1, 2005, the amount of Adjusted Value accrued was reduced by Five
Hundred Thousand Dollars ($500,000), and increases in Adjusted Value on and
after such date have accrued, and shall continue to accrue, from such reduced
amount. Following such reduction, the Adjusted Value as of such date was
$14,263,067.
                    (D) “Minimum Retirement Benefit” shall mean the Adjusted
Value converted into an annual retirement benefit based on the 1983 Group
Annuity Mortality Table (male rates) and 5% interest. The lump-sum actuarial
factor used in this conversion shall be based upon the Executive’s age (to the
nearest month) at his actual date of retirement, interpolated linearly if such
age is not a whole number. The amounts so determined are shown on the attached
Schedule A.

3



--------------------------------------------------------------------------------



 



                    (E) Three Year Average Total Compensation. For the purposes
hereof, “Three Year Average Total Compensation” shall mean the average total
compensation, comprising Base Salary and all bonus compensation, for the three
years in which the Executive’s compensation was greatest of the ten years
immediately preceding the Executive’s retirement, disability or death.
                    (F) Retirement. For the purposes hereof, the Executive’s
retirement shall be deemed to have occurred if at any time after the date
hereof, the Executive elects to retire from his duties with the Corporation. In
addition, if, as a result of the Executive’s incapacity due to physical or
mental illness, the Executive shall have been absent from his duties on a full
time basis for 180 consecutive days, and within thirty (30) days after a written
Notice of Termination (as defined in subsection (e) of Section 8 hereto) is
given shall not have returned to the performance of his duties on a full time
basis, the Executive shall be deemed to have retired from his duties with the
Corporation.
               (ii) Retirement Benefits. The Corporation shall pay to the
Executive each year, for life, commencing on the first day of the first fiscal
year of the Corporation beginning after the Executive’s retirement, the greater
of (A) the Retirement Benefit payable under the supplemental executive
retirement program, excluding all benefits payable under the Corporation’s
qualified retirement plan, and (B) the Minimum Retirement Benefit. Payments to
the Executive pursuant to this clause (ii) shall be made monthly.
               (iii) Pre-Retirement Survivor Benefit. Upon the death of the
Executive, a trust created for the primary benefit of the spouse and children of
the Executive (the “Trust”) shall receive ten million ($10,000,000) dollars in
proceeds of life insurance payable from one or more policies of insurance on the
life of the Executive pursuant to a Split-Dollar Agreement, dated July 25, 1994,
between the Executive, the Corporation and the Trust (the “Split-Dollar
Agreement”).
     The premiums for such policies shall be apportioned between the Corporation
and the Trust in accordance with the terms of the Split-Dollar Agreement and the
Corporation’s interest therein shall be secured by collateral assignment of such
policy or policies executed by the Trust and the Corporation.
     In each year during the term of the Split-Dollar Agreement, the Corporation
shall reimburse the Executive for the portion of such year’s premiums that is a
deemed economic benefit to the Executive and payable by the Trust pursuant to
the Split Dollar Agreement (the “Reimbursement”). In addition, following the
determination of the Executive’s personal city, state and federal income tax
liability for such year, the Corporation shall also reimburse the Executive for
all city, state and federal income taxes, if any, required to be paid by the
Executive and directly attributable to such deemed economic benefit in such year
(the “Tax Reimbursement”). The Reimbursement shall be made as soon as
administratively practicable, but in no event shall be made after the last day
of the calendar year following the calendar year in which such expenses were
incurred. The Tax Reimbursement shall be made as soon as administratively
practicable, but in no event shall be made after the last day of the calendar
year next following the calendar year in which the Executive pays such taxes.

4



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing, until the three-year anniversary of the
assignment of a certain policy of insurance on the life of the Executive to the
Trust, if Carol Saper is living at the death of the Executive and is his
surviving spouse as such term is defined in the Trust under Agreement, dated
June 28, 1994 (the “Spouse”), such death benefit shall be paid to the Spouse and
the Trust in accordance with the terms of the Split-Dollar Agreement.
          (d) Automobile. In lieu of providing the Executive an automobile,
during the Term, the Corporation shall continue to pay additional amounts to the
Executive. The amounts payable each year shall be as determined by the Board of
Directors (or its Compensation Committee) and shall be paid no later than
March 15th of the calendar year following the calendar year to which such
amounts are attributable.
          (e) Services Furnished. The Corporation shall furnish the Executive
with office space suitable for a chief executive officer, stenographic
assistance and such other facilities and services as shall be suitable to the
Executive’s position and for the performance of his duties.
          (f) Country Club.
          (i) The Corporation will reimburse the Executive for his membership
deposit of $260,000 (the “Membership Deposit”) and sales tax of $21,450 payable
to the East Hampton (NY) Golf Club (the “Club”). The Membership Deposit will be
refunded to the Corporation as soon as practicable upon the earlier of (A) the
termination of the Executive’s employment with the Corporation, (B) the
termination of the Executive’s membership at the Club or (C) the thirtieth
(30th) anniversary of the date that the Executive became a member of the Club;
provided that, if the Executive’s employment with the Corporation is terminated
prior to the events described in subsections (B) or (C) of this paragraph, the
Membership Deposit may be offset by the Corporation against any amounts owed by
the Corporation to the Executive under this Agreement.
          (ii) Commencing with the payment of the annual membership dues payable
to the Club for the 2001 calendar year, the Corporation shall pay the
Executive’s annual membership dues until the termination of Executive’s
employment with the Corporation; provided, however, that any such payment shall
be made as soon as administratively practicable following the date such expense
becomes due, but in no event later than the last day of the calendar year
following the calendar year in which such expense becomes due.
     6. Insurance. The Executive agrees that the Corporation may at any time and
for the Corporation’s own benefit, apply for and take out life, health,
accident, and/or other insurance covering the Executive either independently or
together with others in any amount which the Corporation deems to be in its best
interests and the Corporation may maintain any existing insurance policies on
the life of the Executive owned by the Corporation. The Corporation shall own
all rights in any such insurance policies and in the cash values and proceeds
thereof and, except as otherwise provided, the Executive shall not have any
right, title

5



--------------------------------------------------------------------------------



 



or interest therein. The Executive agrees to assist the Corporation at the
Corporation’s expense in obtaining any such insurance by, among other things,
submitting to the customary examinations and correctly preparing, signing and
delivering such applications and other documents as may be required by insurers.
     7. Unauthorized Disclosure; Inventions.
          (a) Confidentiality. During the Term, the Executive shall not, without
the written consent of the Board of Directors, disclose to any person, other
than an employee of the Corporation or a person to whom disclosure is reasonably
necessary or appropriate in connection with the performance by the Executive of
his duties, any material confidential information obtained by the Executive
while employed by the Corporation, with respect to any of the Corporation’s
products, improvements, formulae, designs or styles, processes, customers,
methods of distribution or methods of manufacture, the disclosure of which the
Executive knows will be materially damaging to the Corporation, provided,
however, that confidential information shall not include any information known
generally to the public (other than as a result of unauthorized disclosure by
the Executive) or any information of a type not otherwise considered
confidential by persons engaged in the same business or a business similar to
that conducted by the Corporation. For the period ending two years following the
termination of the Executive’s employment, the Executive shall not disclose any
confidential information of the type described above except as determined by him
to be reasonably necessary in connection with any business or activity in which
he is then engaged.
          (b) Inventions. The Executive shall promptly and fully disclose to an
appropriate executive officer of the Corporation any and all inventions or
formulae made, developed or created by the Executive (whether at the request or
suggestion of the Corporation or otherwise, whether alone or in conjunction with
others, and whether during regular work hours or otherwise) during the period of
the Executive’s employment by the Corporation which may be directly or
indirectly useful in, or relate to, the business of or tests being carried out
by the Corporation, and shall promptly deliver to an appropriate executive
officer of the Corporation all papers, drawings, models, data and other material
relating to any such invention or formulae. All such inventions or formulae
shall be the Corporation’s exclusive property as against the Executive.
     The Executive shall, upon the Corporation’s request and without any
payment, execute any documents necessary or advisable in the opinion of the
Corporation’s counsel to direct issuance of patents to the Corporation with
respect to such inventions or to vest in the Corporation title to such
inventions as against the Executive. The expense of securing any patent,
however, will be borne by the Corporation.
          (c) Binding Effect. The foregoing provisions of this Section 7 shall
be binding upon the Executive’s heirs, successors and legal representatives.
     8. Termination. The Executive’s employment under this Agreement may be
terminated without any breach of this Agreement only under the following
circumstances.

6



--------------------------------------------------------------------------------



 



          (a) Expiration of Term. The Executive’s employment shall terminate
upon the expiration of the Term or upon any earlier termination of such term due
to the Executive’s retirement; provided, that in the event of a termination
resulting from the Executive’s retirement, the Executive shall be entitled to
all retirement and other continuing benefits provided for in this Agreement and
the provisions of Section 7 of this Agreement shall remain in full force and
effect.
          (b) Death. The Executive’s employment shall terminate upon his death.
          (c) Cause. The Corporation may terminate the Executive’s employment
for Cause. For purposes of this Agreement, the Corporation shall have “Cause” to
terminate the Executive’s employment if (i) the Executive willfully and
continually fails to substantially perform his duties (other than as a result of
the Executive’s incapacity due to physical or mental illness) after the Board of
Directors of the Corporation has delivered to the Executive a written demand for
substantial performance specifically identifying the manner in which it believes
the Executive has not substantially performed his duties, or (ii) the Executive
willfully engages, in his capacity as an executive of the Corporation, in gross
misconduct materially injurious to the Corporation. For purposes of this
subsection (c), no act, or failure to act, on the Executive’s part shall be
considered “willful” if done, or omitted to be done, in good faith and with the
reasonable belief that such action or omission was in the best interest of the
Corporation. The Executive shall not be deemed to have been terminated for Cause
unless and until, after reasonable notice to the Executive and an opportunity
for him, together with his counsel, to be heard before the Board of Directors of
the Corporation, the Board of Directors has determined based on clear and
convincing evidence that the Executive was guilty of the conduct described in
clause (i) or (ii) of the first sentence of this Section 8(c), and delivered to
the Executive a Notice of Termination stating such determination and specifying
the particulars thereof in detail.
          (d) Termination by the Executive. The Executive may terminate his
employment hereunder (i) for Good Reason, or (ii) if his health should become
impaired such that his continued performance of his duties hereunder is
hazardous to his physical or mental health or his life. For purposes of this
Agreement, “Good Reason” shall mean (A) a change in control of the Corporation
(as defined below), (B) any assignment to the Executive of any duties
inconsistent with his present duties as Chief Executive Officer and President of
the Corporation or a change in his present responsibilities without his express
written consent, (C) any removal of the Executive without his consent from, or
any failure to re-elect the Executive to, the office of President of the
Corporation, except in connection with termination of the Executive’s employment
for Cause or as a result of his death or disability or by him other than for
Good Reason, (D) a reduction in the Executive’s Base Salary as in effect on the
date of this Agreement or as the same may be increased from time to time, or a
reduction in the Executive’s other benefits or any other failure by the
Corporation to comply with Section 5 hereof, (E) failure by the Corporation to
comply with Section 4 hereof, (F) failure of the Corporation to obtain from any
successor the assumption of or the agreement to perform this Agreement (as
contemplated in Section 11), or (G) any purported termination of the Executive’s
employment which is not effected pursuant to a Notice of Termination satisfying
the requirements of Section 8(e). For purposes of this Agreement, a “change in
control of the Corporation” shall mean a change in

7



--------------------------------------------------------------------------------



 



control of a nature that would be required to be reported in a current report on
Form 8-K, as in effect on the date of this Agreement, or-pursuant to Section 13
or 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”); including, without limitation, (i) the acquisition of beneficial
ownership (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, by any “person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act), other than the Corporation or the Executive or an entity
directly or indirectly controlled by the Executive, of securities of the
Corporation representing 20% or more of the combined voting power of the
Corporation’s then outstanding securities unless the Executive and the
Corporation’s Board of Directors, within fifteen (15) business days after having
been advised of such acquisition of beneficial ownership, adopts a resolution
approving such acquisition, (ii) the Corporation shall have consummated the sale
of all or substantially all of the assets of the Corporation, (iii) the
stockholders of the Corporation approve a merger or consolidation of the
Corporation with any other corporation (or other entity), other than a merger or
consolidation which would result in the voting securities of the Corporation
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the voting power of the voting securities of
the Corporation or such surviving entity outstanding immediately after such
merger or consolidation, (iv) the stockholders of the Corporation approve a plan
of complete liquidation of the Corporation, or (v) the following individuals
cease for any reason to constitute a majority of the number of directors then
serving: individuals who, on the date hereof, constitute the Board of Directors
and any new director (other than a director whose initial assumption of office
is in connection with an actual or threatened election contest, including but
not limited to a consent solicitation, relating to the election of directors of
the Corporation) whose appointment or election by the Board of Directors or
nomination for election by the Corporation’s stockholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended.
          (e) Notice of Termination. Any termination of the Executive’s
employment by the Corporation or by the Executive (other than a termination
pursuant to subsection (a) or (b) above) shall be communicated by written Notice
of Termination to the other party. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated. Any purported termination not
satisfying the requirements of this subsection (e) shall not be effected.
          (f) Date of Termination. “Date of Termination” shall mean (i) if the
Executive’s employment is terminated by his death, the date of his death,
(ii) if the Executive’s employment is terminated pursuant to subsection
(c) above, the date specified in the Notice of Termination, and (iii) if the
Executive’s employment is terminated for any other reason, the date on which a
Notice of Termination is given; provided that if within thirty (30) days after
the Notice of Termination is given pursuant to subsections 8(c) or 8(d)(ii), the
party receiving such Notice of Termination notifies the other party that a
dispute exists concerning the termination, the Date of Termination shall be the
date on which the dispute is finally determined, either by mutual written
agreement of the parties, by a binding and final arbitration award or by a final

8



--------------------------------------------------------------------------------



 



judgment, order or decree of a court of competent jurisdiction (the time for
appeal having expired and no appeal having been perfected).
     9. Compensation Upon Termination.
          (a) Compensation Upon Termination for Cause. If the Executive’s
employment is terminated by the Corporation for Cause, the Corporation shall pay
the Executive his Base Salary through the Date of Termination at the rate in
effect at the time Notice of Termination is given and the Corporation shall have
no further obligations to the Executive under this Agreement.
          (b) Improper Termination; Good Reason. If (A) in breach of this
Agreement, the Corporation shall terminate the Executive’s employment other than
pursuant to subsection 8(c) (it being understood that a purported termination
pursuant to subsection 8(c) which is disputed and finally determined not to have
been proper shall be a termination by the Corporation in breach of this
Agreement) or (B) the Executive shall terminate his employment for Good Reason,
then
               (i) The Corporation shall pay the Executive his full Base Salary
through the Date of Termination at the rate in effect at the time Notice of
Termination is given, as well as all accrued bonus compensation through the Date
of Termination.
               (ii) In lieu of all salary and incentive compensation payments
which the Executive would have earned under this Agreement but for his
termination, the Corporation shall pay to the Executive as liquidated damages a
lump-sum amount equal to the present value, based on the Applicable Federal Rate
(the “AFR”) (as defined in Section 1274(d) of the Code), of the product of
(A) the weighted average for the previous three fiscal years of the sum of
(1) the Executive’s annual Base Salary for each of such three fiscal years and
(2) all bonus compensation paid or payable to the Executive for each of such
three fiscal years times (B) the number of years then remaining in the Term. All
payments under this Section 9(b) shall be made on or before the fifth day
following the Date of Termination.
               (iii) If termination of the Executive’s employment arises out of
a breach by the Corporation of this Agreement, the Corporation shall pay all
other damages to which the Executive may be entitled as a result of such breach,
including damages for any and all loss of benefits which the Executive would
have received under the Corporation’s employee benefit plans if the Corporation
had not breached this Agreement and had the Executive’s employment continued for
the full Term as then in effect (including without limitation benefits the
Executive would have been entitled to receive pursuant to any of the
Corporation’s pension plans had his employment continued for such Term at the
rate of compensation specified herein), such payment to be made in a lump-sum on
or before the fifth day following such termination. In addition, the Corporation
shall reimburse the Executive for all legal fees and expenses incurred by him as
a result of such termination and in enforcing his rights, with such
reimbursement to occur as soon as administratively practicable, but in no event
after the last day of the calendar year following the calendar year in which
such expenses were incurred.

9



--------------------------------------------------------------------------------



 



          (c) Continued Maintenance of Benefit Plans. Unless the Executive is
terminated for Cause, the Executive shall receive a lump-sum payment from the
Corporation on or before the fifth day following such termination equal to the
economic value to the Executive of his continued participation in all employee
benefit plans and programs in which the Executive was entitled to participate
immediately prior to the Date of Termination (other than medical and health
plans) at the respective levels of coverage in effect at the time the Notice of
Termination is given for a period of time equal to the time remaining in the
Term immediately prior to such termination of employment.
          (d) Continuation of Additional Retirement. Notwithstanding any other
provision of, and in addition to any other payments required under, this
Section 9, the Corporation shall pay to the Executive or his spouse, as the case
may be, upon the termination of the Executive’s employment, all amounts required
to be paid pursuant to Section 5(c) of this Agreement, in the manner and at the
times provided for in such section.
          (e) Medical Benefits. Notwithstanding any other provision of, and in
addition to any other payments required under, this Section 9, upon termination
of the Executive’s employment, the Executive and his spouse (provided that she
is at the time covered by the Corporation’s medical benefit plan) shall receive
18 months of COBRA continuation of benefits at the same cost as a similarly
situated active employee would pay for such coverage. After the end of each
consecutive six-month period within such 18-month period, upon application by
the Executive with proof of payment, the Corporation shall reimburse the
Executive for the cost paid by him for such COBRA continuation and also for such
additional cost for medical care for himself and his spouse as he may have
incurred during such six-month period.
Following the end of the 18-month period of COBRA continuation, the Corporation
shall reimburse the Executive for medical benefits coverage on the following
basis:
     (i) The Executive shall apply for and maintain a Medicare Supplement policy
of his choice and shall be responsible for paying the full cost of such
coverage. After the end of each quarterly coverage period, upon application by
him with proof of payment, the Corporation shall reimburse the Executive for the
full amount paid by him for such quarterly coverage and also for such
out-of-pocket costs not covered by Medicare or the Medicare Supplement policy as
he may have incurred on behalf of himself during such three-month period.
     (ii) While the Executive’s spouse (to whom he was married at the time of
his termination) is under age 65, she shall apply for an individual pre-65
guaranteed-issue health insurance policy, in New York or New Jersey as
applicable, and the Executive shall pay for the cost of such coverage. After the
end of each quarterly coverage period, upon application by the Executive with
proof of payment, the Corporation shall reimburse the Executive for the full
amount paid by him for such quarterly coverage, and also for such out-of-pocket
costs not covered by such policy as he may have incurred on behalf of his spouse
during such three-month period.

10



--------------------------------------------------------------------------------



 



     (iii) Upon the Executive’s spouse (to whom he was married at the time of
his termination) reaching Medicare entitlement age, such spouse shall maintain a
Medicare Supplement policy, and the Executive shall be responsible for paying
the full cost of such coverage for such spouse. After the end of each quarterly
coverage period, upon application by him with proof of payment, the Corporation
shall reimburse the Executive for the full amount paid by him for such quarterly
coverage and also for such out-of-pocket costs not covered by Medicare or such
Medicare Supplement policy as he may have incurred on behalf of his spouse
during such three-month period.
     (iv) In the event that the Executive predeceases his spouse (to whom he was
married at the time of his termination), she may maintain for herself for her
lifetime the medical benefits coverage referred to in paragraphs (ii) and (iii)
above, as either may be applicable at any time. If she does maintain such
coverage, after the end of each quarterly coverage period, upon application by
her with proof of payment, the Corporation shall reimburse her for the full
amount paid by her for such quarterly coverage and also for such out-of-pocket
costs not covered by Medicare or such Medicare Supplement policy as she may have
incurred on behalf of herself during such three-month period.
Notwithstanding anything contained herein to the contrary, all reimbursements
pursuant to this Section 9(e) shall be made as soon as administratively
practicable, but in no event shall be made after the last day of the calendar
year following the calendar year in which such expenses were incurred.
          (f) Potential Reduction in Change in Control Payments. Notwithstanding
any other provision of this Agreement to the contrary, in the event that any
payments or benefits received or to be received by the Executive in connection
with the Executive’s employment with the Corporation (or termination thereof)
would subject the Executive to the excise tax imposed under Sections 4999 of the
Code (the “Excise Tax”), and if the net-after tax amount (taking into account
all applicable taxes payable by the Executive, including any Excise Tax) that
the Executive would receive with respect to such payments or benefits does not
exceed the net-after tax amount the Executive would receive if the amount of
such payment and benefits were reduced to the maximum amount which could
otherwise be payable to the Executive without the imposition of the Excise Tax,
then, to the extent necessary to eliminate the imposition of the Excise Tax,
(i) such cash payments and benefits shall first be reduced (if necessary, to
zero) and (ii) all other non-cash payments and benefits shall next be reduced.
          (g) No Mitigation. The Executive shall not be required to mitigate the
amount of any payment provided for in this Section 9 by seeking other employment
or otherwise
     10. Delay in Payments. Notwithstanding any other provision of this
Agreement to the contrary, if the Executive is a “specified employee” within the
meaning of Code Section 409A and the regulations issued thereunder, and a
payment or benefit provided for in this Agreement would be subject to additional
tax under Code Section 409A if such payment or benefit is paid within six months
after the Executive’s “separation from service” (within the

11



--------------------------------------------------------------------------------



 



meaning of Code Section 409A), then such payment or benefit required under this
Agreement shall not be paid (or commence) during the six-month period
immediately following the Executive’s separation from service except as provided
in the immediately following sentence. In such an event, any payments or
benefits that would otherwise have been made or provided during such six-month
period and which would have incurred such additional tax under Code Section 409A
shall instead be paid to the Executive in a lump-sum cash payment on the earlier
of (i) the first business day of the seventh month following the Executive’s
separation from service or (ii) the 10th business day following the Executive’s
death, and all payments thereafter shall be made in accordance with their
regular schedule as set forth in this Agreement. Any such delayed payments shall
accrue simple interest at the AFR, and such interest shall accrue until, and be
paid to the Executive on, the date the Executive receives such lump-sum payment.
For purposes of Code Section 409A, each installment payment owed to the
Executive under this Agreement shall be treated as a separate payment.
     11. Successor Corporation. The Corporation shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Corporation, by
agreement in form and substance satisfactory to the Executive, to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Corporation would be required to perform it if no such
succession had taken place. As used in this Agreement, “Corporation” shall mean
Datascope Corp. and any successor to its business and/or assets.
     12. Successors and Assigns of the Executive. This Agreement shall not be
assignable by the Executive. All of the terms and provisions hereof shall be
binding upon, inure to the benefit of, and be enforceable by the Executive, his
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If the Executive should die while any
amounts would still be payable to him hereunder if he had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to the Executive’s devisee, legatee, or other
designee or, if there be no such designee, to the Executive’s estate.
     13. Notice. All notices, demands and all other communications provided for
in this Agreement shall be in writing and shall be deemed to have been duly
given when delivered or (unless otherwise specified) mailed by United States
registered mail, return receipt requested, postage prepaid, addressed as
follows:
     If to the Executive to:
Lawrence Saper
812 Park Avenue
New York, N Y 10024
     If to the Corporation to:
c/o Datascope Corp.
14 Philips Parkway
Montvale, New Jersey 07645

12



--------------------------------------------------------------------------------



 



Attention: Corporate Counsel
or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of changes of address shall be
effective only upon receipt.
     14. Waiver; Modification. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Executive and such officer as may be specifically
designated by the Board of Directors of the Corporation. No waiver by either
party at any time of any breach by the other party of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, have been made by either party with
respect to the subject matter of this Agreement, unless set forth expressly in
this Agreement.
     15. Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.
     16. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.
     17. Arbitration; Choice of Law. Any dispute or controversy arising under or
in connection with this Agreement shall be settled exclusively by arbitration in
New York, New York in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator’s award in
any court having jurisdiction. The expense of such arbitration shall be borne by
the Corporation. This Agreement shall be governed by the laws of the State of
New Jersey, without reference to such states conflict of law rules. If the
Corporation reimburses the Executive for any expenses in connection with this
Section 17, such reimbursements shall be made as soon as administratively
practicable, but in no event shall be made after the last day of the calendar
year following the calendar year in which such expenses were incurred.
     18. Entire Agreement. This Agreement sets forth the entire agreement
between the parties with respect to the subject matter hereof and supersedes any
and all prior agreements between the Corporation and the Executive, whether
written or oral, relating to any or all matters covered by and contained or
otherwise dealt with in this Agreement. Notwithstanding the previous sentence,
the following agreements will remain in full force and effect: (i) the
Split-Dollar Agreement, (ii) the Split-Dollar Life Insurance Agreement and
Collateral Assignment for Policy #2993814, dated June 1, 1985, by and between
the Corporation and the Executive, (iii) the Split-Dollar Life Insurance
Agreement and Collateral Assignment for Policy #3099257, dated June 1, 1987, by
and between the Corporation and the Executive, (iv) the Modification Agreement,
dated as of July 25, 1994, by and among the Corporation, the Executive and Carol
Saper, Daniel Brodsky and Helen Nash, Trustees of the Saper Family 1994 Trust
UTA. dtd. 6/28/94 (collectively with all successors, the “Trustees”), only with
regard to its amendment of the Split-Dollar Agreement, (v) the Assignment, dated
as of July 25, 1994, by the

13



--------------------------------------------------------------------------------



 



Trustees of the Saper Family 1994 Trust UTA. dtd. 6/28/94, as owner and
beneficiary of a certain policy of insurance on the life of the Executive, and
the Corporation and (vi) all stock option agreements currently outstanding
between the Corporation and the Executive.
[signature page follows]

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement on the day and
year first above written.

            DATASCOPE CORP.
      By:   /s/ Henry M. Scaramelli         Name:   Henry M. Scaramelli       
Title:   Vice President, Finance and
Chief Financial Officer        LAWRENCE SAPER
      /s/ Lawrence Saper       LAWRENCE SAPER           

15



--------------------------------------------------------------------------------



 



Schedule A
DATASCOPE CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN FOR LAWRENCE SAPER
CALCULATION OF “FLOOR” BENEFIT i.e. MINIMUM BENEFIT AT RETIREMENT AFTER 76.5

                                  LUMP                     SUM           MINIMUM
        ACTUARIAL   ADJUSTED   RETIREMENT AGE   FACTOR   VALUE   BENEFIT   76.5
   
7.004
  $ 14,263,067     $ 2,036,400     77    
6.850
  $ 14,615,294     $ 2,133,600     78    
6.549
  $ 15,346,059     $ 2,343,300     79    
6.257
  $ 16,113,362     $ 2,575,300     80    
5.975
  $ 16,919,030     $ 2,831,600     81    
5.703
  $ 17,764,982     $ 3,115,000     82    
5.442
  $ 18,653,231     $ 3,427,600     83    
5.191
  $ 19,585,892     $ 3,773,000     84    
4.951
  $ 20,565,187     $ 4,153,700  

 